Citation Nr: 1510174	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  14-28 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.
 
2.  Entitlement to a rating in excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed.

In this regard, the Board notes that the Veteran's current representative is the Missouri Veterans Commission based on a properly executed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) that was received in November 2013, during the course of the appeal and prior to certification of the case to the Board.  Thereafter, the Missouri Veterans Commission became active in the Veteran's prosecution of his claims by submitting documentation on his behalf.  Previously, Disabled American Veterans (DAV) held the Veteran's power of attorney; however, the receipt of the November 2013 VA Form 21-22 in favor of Missouri Veterans Commission revoked DAV's representation.  

Despite such revocation and the election of a new representative, the AOJ improperly provided DAV, rather than the Missouri Veterans Commission, a copy of the July 2014 statement of the case.  Furthermore, while DAV submitted a Statement of Accredited Representative in Appeal Case in lieu of VA Form 646 in December 2014 and an Appellant's Brief in February 2015, the Missouri Veterans Commission has not had an opportunity to offer argument on the Veteran's behalf. 

Therefore, the Board finds that a remand is necessary to provide a copy of the July 2014 statement of the case to the Missouri Veterans Commission.  See 38 C.F.R. 
§ 19.30(a) (the statement of the case will be forwarded to the appellant at the latest address of record and a separate copy provided to his or her representative). 

Thereafter, the Missouri Veterans Commission should be provided an opportunity to submit a VA Form 646 (Statement of Accredited Representative in Appealed Case) on the Veteran's behalf.  See 38 C.F.R. § 20.600 (an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person); VA's Adjudication Procedures Manual (M21-1MR) I.5.F.27.b. (a VA Form 646 gives an appellant's representative an opportunity to review the appeal and submit a statement regarding the appeal prior to certification to the Board).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a copy of the July 2014 statement of the case to the Veteran's accredited representative, the Missouri Veterans Commission.

2.  Thereafter, provide the Veteran's accredited representative, the Missouri Veterans Commission, an opportunity to complete a VA Form 646, or a statement in lieu thereof, in accordance with M21-1MR I.5.F.27.d.
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




